 


113 HR 1124 IH: TIGER Grants for Job Creation Act
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 1124 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2013 
Ms. Waters (for herself, Ms. Bass, Mr. Honda, Mr. Hastings of Florida, Mrs. Christensen, Mr. Grijalva, Mr. Conyers, Ms. Schakowsky, Ms. Wilson of Florida, Mr. DeFazio, Mr. Rush, Ms. Norton, Ms. Brown of Florida, Mr. Rangel, Mr. Payne, Mr. Clay, Ms. Lee of California, Mr. Cicilline, Mr. Cleaver, Ms. Hahn, Mr. Carson of Indiana, Mrs. Negrete McLeod, Mr. Pocan, Mr. Tonko, Ms. Edwards, Mr. McDermott, Ms. McCollum, Ms. Jackson Lee, Ms. Roybal-Allard, Ms. Sewell of Alabama, Ms. Pingree of Maine, Mr. Lewis, Mr. Lowenthal, Mr. Deutch, Mr. Rahall, Mr. Huffman, Mr. Sires, Mr. Ryan of Ohio, Mr. Vargas, Mr. Johnson of Georgia, Mr. Heck of Washington, Mr. Butterfield, Mr. Keating, Mr. Scott of Virginia, Mr. Schiff, Mr. Nadler, Mr. Hinojosa, Ms. Wasserman Schultz, Mr. Higgins, Mr. Delaney, Mr. Al Green of Texas, Ms. Lofgren, Ms. Brownley of California, Mr. Blumenauer, Mr. Quigley, Ms. Kaptur, Mr. Watt, Ms. Slaughter, Mr. Enyart, Mr. Ellison, and Ms. Meng) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
Making supplemental appropriations for fiscal year 2013 for the TIGER Discretionary Grant program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the TIGER Grants for Job Creation Act. 
2.FindingsCongress finds the following: 
(1)The economy is struggling to recover from the recession. The unemployment rate is nearly 8 percent nationwide and is even higher in minority and disadvantaged communities. 
(2)The American Society of Civil Engineers’ 2009 Report Card for America’s Infrastructure estimated that there is a $549,500,000,000 shortfall in investments in roads and bridges and an additional $190,100,000,000 shortfall in investments in transit. 
(3)TIGER, formally known as the Transportation Investment Generating Economic Recovery (TIGER) grant program, is a nationwide competitive grant program that creates jobs by funding investments in transportation infrastructure by States, local governments, and transit agencies. 
(4)TIGER funds projects that will have a significant impact on the Nation, a metropolitan area, or a region. 
(5)In distributing grants under TIGER, the Secretary of Transportation is required to ensure an equitable geographic distribution of funds, a balance in addressing the needs of urban and rural areas, and investments in a variety of modes of transportation. 
(6)Past appropriations for TIGER are not sufficient to address the need for investments in transportation infrastructure in communities throughout the United States as the amounts only fund a small fraction of the transportation infrastructure projects for which TIGER grant applications have been received. 
(7)TIGER received an appropriation of $500,000,000 in fiscal year 2012. 
(8)The President requested an appropriation of $500,000,000 for TIGER in fiscal year 2013. 
(9)The Secretary of Transportation has been unable to organize a competition for TIGER grants in 2013 due to the uncertainty surrounding sequestration and fiscal year 2013 appropriations. 
(10)Restricting appropriations for TIGER through the use of arbitrary budget caps or sequestration undermines economic recovery and job creation efforts; disrupts planning by States, local governments, and transit agencies; and leaves critical infrastructure needs unmet. 
(11)Emergency supplemental appropriations for TIGER, provided in addition to other appropriations and not subject to sequestration, will improve transportation infrastructure and create jobs throughout the United States without reducing funding for other domestic priorities. 
(12)An emergency supplemental appropriation of $500,000,000 for TIGER to be made available in fiscal year 2013 and an additional emergency supplemental appropriation of $500,000,000 to be made available in fiscal year 2014 will allow the Secretary of Transportation to begin immediately to organize new competitions for TIGER grants and allow States, local governments, and transit agencies to prepare grant applications, thus ensuring an efficient use of funds and timely job creation.  
3.Supplemental appropriations for TIGER discretionary grant programThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2013:Department of TransportationOffice of the SecretaryNational Infrastructure InvestmentsFor an additional amount for National Infrastructure Investments in accordance with the provisions under this heading in title I of division C of Public Law 112–55, $1,000,000,000, of which $500,000,000 shall become available on the date of the enactment of this section, and $500,000,000 shall become available on October 1, 2013: Provided, That the amount under this heading shall remain available until September 30, 2014: Provided further, That the amount under this heading is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such amount shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress. 
4.Exemption from sequestrationThe appropriation in section 3 shall be exempt from any sequestration under section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a). 
 
